DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Pending claims are allowed primarily because of the limitations to a mixture comprising compounds according to defined Formula I (Claim 2, line 3 et seq.) wherein the mixture comprises compounds having n values of 0 to 8; and wherein the compounds of Formula I in the mixture all have a molecular weight of less than 1500 Daltons.   Applicant’s argument to the effect that the disclosure of P2 would not have motivated one of ordinary skill in the art to arrive at a mixture of polymers according to present claim 1, limited to n-values of 8 or less and wherein all compounds in the mixture have a low molecular weight, as claimed, is well taken.  See pages 7-8 of the Reply filed 06/03/2022.  Accordingly, the prior art rejection set out in the last Office action has been withdrawn.  
Furthermore, as of the date of this Notice of Allowability, the Office has not located or identified any reference that can be used singularly or in combination with another reference including P2 to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
	Claims 2-10 and 22-24 are deemed to define allowable subject matter, and passed to issue. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/07-25-22